Citation Nr: 1427886	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status-post right symphysis pubis fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The RO in Denver, Colorado currently has jurisdiction over the Veteran's claim.

The Veteran testified at a hearing conducted by an Acting Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2011, the Board, in part, remanded the Veteran's claim for additional development of the record.  The case is once again before the Board.   

One issue previously on appeal, entitlement to service connection for an acquired psychiatric disorder, was granted by the VA Appeals Management Center in an April 2012 rating decision.  The Veteran has not disagreed with that decision and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Acting Veterans Law Judge who conducted the July 2011 hearing is no longer employed at the Board.  Correspondence was sent to the Veteran in May 2014 inquiring whether he desired a new hearing in conjunction with this appeal. The Veteran responded in that same month that he would like to appear at a hearing before a Veterans law Judge at his local RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Veteran requested that he be scheduled for a hearing with the Board to be held at the RO before another Veterans Law Judge.  The RO should undertake to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing with a Veterans Law Judge to be held at the RO in accordance with his request.  The Veteran and his representative should be notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



